Citation Nr: 1333474	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-18 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pulmonary hypertension.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

3. Entitlement to an initial compensable disability rating for service-connected migraine cephalgia prior to March 24, 2011, and greater than 30 percent since then.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active service from March 1988 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  In May 2008, the RO, in pertinent part, granted service connection for migraine cephalgia and assigned an initial noncompensable disability rating from April 1, 2008.  As the Veteran's claim was filed as part of the VA's Benefits Delivery at Discharge (BDD) program, the effective date for the disability was made effective as of the day following discharge from service.  In March 2011, the RO, in pertinent part, denied service connection for PTSD and pulmonary hypertension.  The Veteran expressed disagreement with the initial disability rating for the migraine cephalgia and for the denials of service connection for PTSD and pulmonary hypertension, and perfected a substantive appeal.

In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim of service connection for PTSD more generally as an acquired psychiatric disability.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board finds that Clemons is applicable here as the records reflect that the Veteran expressed treatment for additional psychiatric disability, to specifically include depression.

During the pendency of this appeal, in April 2012, the RO determined that the migraine cephalgia warranted a 30 percent disability rating, effective as of March 24, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In April 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The Board notes that the issues on appeal had previously included entitlement to service connection for sarcoidosis.  However, during the pendency of this appeal, by rating action dated in August 2013, service connection for sarcoidosis was granted and an initial 60 percent disability rating was assigned effective as of August 22, 2012.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

Pulmonary Hypertension

During the April 2013 hearing, the Veteran indicated that he was diagnosed with pulmonary hypertension in December 2008.  He asserted that the pulmonary hypertension was first manifested during service because he began experiencing fatigue and shortness of breath during service.  A review of the Veteran's claims file reveals that the Veteran did, in fact, report fatigue and shortness of breath during service.  Private medical records show that following service, the Veteran regularly sought treatment for chronic fatigue and shortness of breath.  A VA examination report dated in August 2013 shows that the VA examiner opined that the fatigue and shortness of breath experienced by the Veteran in service was attributed to sarcoidosis.  The VA examiner, however, did not address whether the Veteran had pulmonary hypertension, and whether any of the symptoms experienced during service could be attributed to the pulmonary hypertension.  As such, the Board finds that an additional medical opinion would assist in adjudicating this issue.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Additionally, as service connection is now in effect for sarcoidosis, the Board finds that an opinion should also be provided as to whether the Veteran's pulmonary hypertension was either caused by or is aggravated by the service-connected sarcoidosis.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Psychiatric Disorder, to include PTSD

During the April 2013 hearing, the Veteran indicated that he had a psychiatric disorder that is manifested as a result of his period of active service.  He also described that he was experiencing depression, anger, and anxiety as a result of his medical issues.  As indicated above, the Court has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the 
underlying condition, regardless of diagnosis.  See Clemons, 23 Vet. App. at 4-6. Under the Court's holding in Clemons, the Veteran's claim encompasses service connection for any acquired psychiatric disorder in addition to PTSD.  In this regard, service connection is in effect for sarcoidosis, frontal sinusitis, migraine cephalgia, right and left knee patellofemoral syndrome, pseudofolliculitis of the scalp, residuals of a right fifth metacarpophalangeal joint fracture, herpes simplex virus, degenerative disc disease of the cervical spine, and degenerative disc disease of the lumbar spine.  In light of the foregoing, the Board finds that the Veteran should be scheduled for a VA mental disorders examination so as to determine the precise nature and etiology of his asserted psychiatric disorder, to include whether it is secondary to a service-connected disability.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213; Barr, 21 Vet. App. at 311;  Allen, 7 Vet. App. at 439.

Migraine Cephalgia

During his April 2013 hearing, the Veteran asserted that in the preceding three months he experienced headaches on 11, seven, and 12 days respectively.  He added that he would have to go to a dark room and lie down during the headaches.  He also indicated that three or four of the headaches per month would be completely prostrating.

The Veteran's service-connected migraine cephalgia is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that a 10 percent disability rating is warranted where the headaches are with characteristic prostrating attacks averaging one in two months over the last several months.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.

During the pendency of this appeal, service connection for frontal sinusitis was granted wherein the Veteran was assigned an initial 30 percent disability rating, effective as of March 24, 2011.  The frontal sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6512, which, under the General Rating Formula for Sinusitis, provides that a 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent disability rating is warranted for sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

Because the rating criteria for the service-connected migraine cephalgia and the frontal sinusitis each contemplate headaches as a symptom, the Board must be cognizant of the fact that the rating of the same manifestations of a disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In this regard, the evidence of record is unclear as to which  headaches of the Veteran are attributable to his migraine cephalgia and which to his frontal sinusitis.  As such, the Board finds that a VA medical opinion must be obtained so as to evaluate the current level of severity of the Veteran's service-connected migraine cephalgia, to include all manifestations attributed thereto, to specifically include the reported headaches. 

Additionally, the Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant appeals period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63   (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  As such, the VA medical opinion to be obtained must comment to the extent possible on the severity of the Veteran's migraine cephalgia over the entire course of this appeal, to specifically include which symptoms over the course of the appeal were specifically attributable to the migraine cephalgia as opposed to the frontal sinusitis.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of any pulmonary hypertension found on examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has current pulmonary hypertension?

(b)  If the Veteran does have a diagnosis of pulmonary hypertension, is it at least as likely as not that such had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not that any diagnosed pulmonary hypertension was caused (in whole or in part) by a service-connected disability, to specifically include sarcoidosis?

(d)  Is it at least as likely as not that any diagnosed pulmonary hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include sarcoidosis?

If the Veteran's pulmonary hypertension is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for pulmonary hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  If necessary, the examiner shall attempt to reconcile the opinion with any other medical opinions of record.  All opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC shall schedule the Veteran for a VA mental disorders examination by an appropriate physician so as to determine the nature and etiology of any psychiatric disorder, to include PTSD, found on examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran meets the criteria for a diagnosis of PTSD. If not, the examiner should specify which of the criteria are not met. 

If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis. 

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity (means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror), the examiner shall so state. 

(b)  Is it at least as likely as not that the Veteran has a diagnosis of a psychiatric disorder other than PTSD?

(c)  If the Veteran does have a diagnosis of a psychiatric disorder, is it at least as likely as not that such had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(d)  Is it at least as likely as not that any diagnosed psychiatric disorder was caused (in whole or in part) by a service-connected disability (sarcoidosis, frontal sinusitis, migraine cephalgia, right and left knee patellofemoral syndrome, pseudofolliculitis of the scalp, residuals of a right fifth metacarpophalangeal joint fracture, herpes simplex virus, degenerative disc disease of the cervical spine, and degenerative disc disease of the lumbar spine)?

(d)  Is it at least as likely as not that any diagnosed psychiatric disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (sarcoidosis, frontal sinusitis, migraine cephalgia, right and left knee patellofemoral syndrome, pseudofolliculitis of the scalp, residuals of a right fifth metacarpophalangeal joint fracture, herpes simplex virus, degenerative disc disease of the cervical spine, and degenerative disc disease of the lumbar spine)?

If the Veteran's psychiatric disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  If necessary, the examiner shall attempt to reconcile the opinion with any other medical opinions of record.  All opinions expressed must be accompanied by a complete rationale.

4.  The RO/AMC shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected migraine cephalgia.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken.

The examiner must identify all manifestations of the Veteran's migraine cephalgia.  In doing so, the examiner is requested to identify the current nature and extent of headaches that are specifically attributable to the migraine cephalgia as opposed to the service-connected frontal sinusitis.

To the extent possible, the examiner is requested to assess the nature and severity of the Veteran's headaches specifically attributable to the migraine cephalgia as opposed to the service-connected frontal sinusitis, since the effective date of service connection (April 1, 2008).

In symptoms specifically attributable to the migraine cephalgia, the examiner must include a detailed history of the Veteran's headaches, to include the frequency and duration of episodes of migraines, whether such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches result in economic inadaptability. 

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for all opinions expressed shall be provided.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



